Title: From George Washington to Major General Artemas Ward, 13 May 1776
From: Washington, George
To: Ward, Artemas



Sir
New York 13th May 1776

your favor of the 4h Inst. with return of the division of the Army under your Command is Come to hand.
the acct you give of your progress in fortifying the town & Harbor of Boston is very agreeable, when the works are Completed I think you will have but little to apprehend from the enemy shoud they incline to pay you another visit.
Inclosd is a petition from Col. Varnum which I beg you will attend to, if the facts are as Set forth therein he must be redressd for if Such practices as he complains of are given the Least Countenance to—it will have the worst of Consequences by encouraging Soldiers to shift from one Regt to another & throw the whole army into Confusion—I have had no advice from Congress relative to your resignation, I shall write them this day to know whom they may think proper to apoint to the

Command in your Stead, when I receive their answer you shall be informd thereof.
inclosd is Copy of a Resolve of Congress respecting the Cannon in the Colony of Massachusetts Bay. Yrs &a
